Citation Nr: 0322596	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  98-13 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable evaluation for hepatitis with 
jaundice.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran (appellant) served on active duty from August 
1940 to November 1945.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

In January 1999, the veteran testified before the undersigned 
Acting Veterans Law Judge via videoconference hearing.  In 
March 1999, the Board remanded the claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


REMAND

 There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

A review of the record shows that the veteran has not been 
informed regarding this new legislation.  In light of the 
change in law brought about by the Veterans Claims Assistance 
Act of 2000 (VCAA), the Board will remand this case to ensure 
that there is compliance with the notice and duty-to-assist 
provisions contained in this law.  The VCAA is applicable to 
all claims filed on or after the date of enactment of the 
VCAA - November 9, 2000 - or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); cf. 
Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding 
that only section 4 of the VCAA, amending 38 U.S.C. § 5107, 
was intended to have retroactive effect).  As the veteran's 
claim was filed prior to November 9, 2000 and was not final 
as of that date, the VCAA applies in this case.

Specifically, the VCAA, among other things, modified VA's 
duties to notify and to assist claimants by amending 
38 U.S.C.A. § 5103 ("Notice to claimants of required 
information and evidence") and adding 38 U.S.C.A. § 5103A 
("Duty to assist claimants").  First, the VCAA imposed 
obligations on the agency when adjudicating veterans' claims.  
With respect to the duty to notify, VA must inform the 
claimant of information "that is necessary to substantiate 
the claim" for benefits (codified as amended at 38 U.S.C.A. 
§ 5103).  Second, 38 U.S.C.A. § 5103A sets out in detail the 
agency's "duty to assist" a claimant in the development of 
claims for VA benefits.  The new § 5103A provides, in part, 
that the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires VA to notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

The veteran must have notice of the type of evidence 
necessary to substantiate his claim and the division of 
responsibilities between the veteran and VA in obtaining that 
evidence.  See Quartuccio, supra.  

Development such as that sought by this remand is consistent 
with the mandate of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  As indicated above, in re-
adjudicating this case, the RO should ensure that all 
notification and development actions required by the new law 
are met.  

In view of the above, the case is hereby REMANDED to the RO 
for the following action: 

1.  The RO must review the claims 
folder and ensure that all 
notification and development 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  
In particular, the RO should ensure 
that the new notification 
requirements and development 
procedures found at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 
2002) are satisfied to the extent 
required by law.  In this regard, 
the veteran should receive specific 
notice as to the type of evidence 
necessary to substantiate his claim 
and the division of responsibilities 
between the veteran and VA in 
obtaining that evidence.  See 
Quartuccio, supra.  As part of the 
notice required under the new law, 
the RO should ask the veteran to 
provide information regarding all 
medical treatment for the 
disabilities at issue here that has 
not already been made part of the 
record.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth 
in 38 C.F.R. § 3.159 (2002).  If 
records sought are not obtained, the 
RO should notify the veteran of the 
records that were not obtained, 
explain the efforts taken to obtain 
them, and describe further action to 
be taken.  Once obtained, all 
records must be permanently 
associated with the claims folder.  

2.  When the above development has 
been completed, the RO should review 
the record and ensure that the 
directives of this remand are 
complied with in full.  The RO is 
advised that where the remand orders 
of the Board are not complied with, 
the Board errs as a matter of law 
when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 
(1998).    

3.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the 
RO should re-adjudicate the issues 
on appeal.  If any benefit sought 
remains denied, a supplemental 
statement of the case (SSOC) should 
be issued, and the veteran should be 
afforded an opportunity to respond 
before the case is returned to the 
Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence 
received since the issuance of the 
last SSOC, and applicable law and 
regulations considered pertinent to 
the issues currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  



Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	NADINE W. BENJAMIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




